Citation Nr: 0801934	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-38 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for a keloid scar on 
the right knee, to include whether the reduction from 10 
percent was proper.

2.  Entitlement to a disability rating higher than 10 percent 
for a postoperative lateral meniscus tear of the right knee 
causing limitation of flexion. 

3.  Entitlement to a disability rating higher than 10 percent 
for a postoperative lateral meniscus tear of the right knee 
causing limitation of extension. 

4.  Entitlement to a disability rating higher than 10 percent 
for a postoperative lateral meniscus tear of the right knee 
causing instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to March 
1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
April and May 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

As support for her claims, the veteran testified at a hearing 
at the RO in September 2007 before the undersigned Veterans 
Law Judge of the Board.

This decision will address the first issue concerning the 
veteran's entitlement to a compensable rating for a keloid 
scar on her right knee, to include deciding whether the 
reduction from 10 percent was proper.  But the remaining 
claims concerning the ratings for her right knee flexion, 
extension, and instability are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDING OF FACT

The keloid scar on the veteran's right knee measures only one 
centimeter but is tender.  


CONCLUSION OF LAW

The criteria are met for restoration of the 10 percent rating 
for the keloid scar on the veteran's right knee.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 
4.10, 4.13, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran wants a compensable rating for the keloid scar on 
her right knee.  In particular, she is challenging the RO's 
decision to reduce this disability rating from 10 percent to 
the noncompensable level (zero percent).  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate review.  The Board 
will then address the issue on its merits, providing relevant 
VA law and regulations, the relevant factual background, and 
an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in February 2005 and 
March 2006:  (1) informed the veteran about the information 
and evidence not of record that was necessary to substantiate 
her claim; (2) informed her about the information and 
evidence that VA would obtain and assist her in obtaining; 
(3) informed her about the information and evidence she was 
expected to provide; and (4) requested that she provide any 
evidence in her possession that pertained to her claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, she clearly has actual knowledge of 
the evidence she is required to submit; and (2) based on her 
contentions as well as the communications provided to her by 
VA, including during a hearing before the undersigned 
Veterans Law Judge in September 2007, it is reasonable to 
expect that she understands what is needed to prevail.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The Board notes that there are specific procedural safeguards 
set forth in 38 C.F.R. § 3.105(e) governing rating 
reductions.  However, since the April 2005 rating decision 
assigned three separate 10 percent ratings for instability, 
as well as limitation of flexion and extension of the right 
knee, there has been no reduction in the veteran's overall 
compensation for her right knee disability, even with the 
reduction of her scar from 10 percent to the noncompensable 
level.  Hence, the provisions set forth in 38 C.F.R. 
§ 3.105(e) do not apply to the rating reduction for her 
service-connected keloid scar of the right knee.

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and her 
representative.  Although the veteran was not afforded a VA 
examination to determine the nature and severity of her 
keloid scar of the right knee, the Board is restoring the 
prior 10-percent rating, which is the maximum rating 
available under the applicable code provision.  See 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7804.  In other words, a VA 
examination could not offer any additional information with 
which to assign a disability rating higher than 10 percent.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

In a November 1995 rating decision, the RO granted service 
connection for postoperative residuals of a lateral meniscus 
tear of the right knee, assigning a 
10 percent rating, as well as for a tender keloid scar on 
this knee, for which a separate 10 percent rating was 
assigned.  The RO assigned an effective date of January 31, 
1995, for both awards. 

In January 2005, the veteran filed a claim for increased 
compensation benefits.  After a VA compensation examination 
in March 2005 made no reference to the veteran's scar on her 
right knee, the RO issued a rating decision in May 2005 in 
which it reduced the veteran's rating from 10 percent to the 
noncompensable level, effective June 1, 2005.  For the 
reasons set forth below, however, the Board finds that the RO 
erred in reducing the veteran's scar rating to the 
noncompensable level, so her prior 10 percent rating must be 
reinstated.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the Court has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case it must be ascertained, based upon a review of 
the entire recorded history of the disorder, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, as in 
this case, it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a)(c).  The burden of 
proof is on VA to establish that a reduction is warranted by 
a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. 
App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n 
order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R.               
§ 3.344(a) and (b) must be satisfied."  This regulation 
requires that only evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown, 5 Vet. App. at 417-18.  

In this case, the keloid scar on the veteran's right knee has 
been rated under the provisions of DC 7804, which provides a 
maximum 10 percent rating for a superficial scar that is 
painful on examination.  See 38 C.F.R. § 4.118, DC 7804.  
Applying these criteria to the facts of this case, the Board 
must void the reduction of the veteran's keloid scar rating 
from 10 percent to the noncompensable level, because the 
provisions of 38 C.F.R. § 3.344 were not met.  In fact, there 
is no suggestion the RO even ever considered § 3.344 in 
reducing the veteran's benefits.  

In this regard, the November 1995 rating decision that 
assigned the 10 percent rating for the veteran's scar was 
based on findings contained in an April 1995 VA examination 
report.  A physical examination at that time had revealed 
five scars on her right knee area due to her prior 
arthroscopies.  One of these scars, located on the medial 
aspect of her right knee, had a keloid formation, measured 
approximately one centimeter, and caused some tenderness when 
palpated.  The four remaining scars were smaller and 
nontender.  The RO therefore assigned a separate 10 percent 
rating for the tender keloid scar, effective from January 31, 
1995. 

It appears the RO relied on a March 2005 VA examination 
report to reduce the 10 percent rating.  This examination, 
however, focused exclusively on the veteran's orthopedic 
disability - i.e., limitation of motion and instability of 
the right knee - and did not appear to address her keloid 
scar.  The RO interpreted this to mean that the scar is no 
longer painful or tender.  The Board disagrees.  At her 
recent hearing, the veteran testified that this scar is 
indeed still painful.  Thus, the record contains no findings 
that there has been any material improvement in the keloid 
scar on her right knee.  A medical opinion is considered 
adequate when it is based on consideration of the appellant's 
prior medical history and examinations and also describes the 
disability in sufficient detail so the Board's evaluation of 
the claimed disability will be a fully informed one.  See 
Floyd v. Brown, 9 Vet.App. 88, 93 (1996); Ardison v. Brown, 6 
Vet.App. 405, 407-08 (1994).  Here, the VA examiner's failure 
to mention anything about the scar is not an indication, 
even implicit, that the scar is no longer symptomatic.  The 
Court has repeatedly indicated it is impermissible to make 
this deductive leap.  Therefore, the RO erred in its May 2005 
rating action by reducing the 10 percent rating for this 
scar.  So it is reinstated effective June 1, 2005.  

In reaching this decision, the Board finds no basis to assign 
a disability rating higher than 10 percent for this scar.  As 
noted, 10 percent is the maximum rating available under DC 
7804.  See 38 C.F.R. § 4.118, DC 7804.  In addition, no other 
applicable code provision warrants a disability rating higher 
than 10 percent for the veteran's scar.

Under DC 7805, scars can also be rated based on limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, DC 
7805 (2007).  However, since the veteran is receiving three 
separate 10 percent ratings for instability as well as for 
limitation of extension and flexion of the right knee, a 
separate rating for limitation of function due to a painful 
scar would constitute impermissible pyramiding.  See 38 
C.F.R. § 4.14.  

Disability ratings higher than 10 percent are also warranted 
for a scar that is deep or that causes limited motion in an 
area or areas exceeding 12 square inches (77 square 
centimeters).  See 38 C.F.R. § 4.118, DC 7801.  But since the 
veteran's tender keloid scar on her right knee measures only 
1 cm, there is simply no basis to assign a disability rating 
higher than 10 percent under DC 7801.  

For these reasons and bases, the Board finds that the 
evidence supports restoration of the 10 percent rating for 
the veteran's tender keloid scar of the right knee.  But that 
the preponderance of the evidence is against a rating higher 
than 10 percent for this disability.  And as the 
preponderance of the evidence is against the claim for a 
disability rating higher than 10 percent, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990). 


ORDER

The 10 percent rating for the service-connected keloid scar 
on the right knee is restored.


REMAND

The Board finds that additional medical development is needed 
before it can adjudicate the veteran's claims for increased 
ratings for her service-connected postoperative lateral 
meniscus tear of the right knee causing limitation of 
flexion, limitation of extension, and instability.

The veteran claims that her symptoms involving limitation of 
motion and instability of the right knee have worsened since 
her most recent VA examination in March 2005, and has 
provided additional private treatment records in support of 
her assertions.  In light of this additional evidence, and 
since her most recent VA examination is almost three years 
old, the Board finds that the veteran should be afforded a 
new examination in compliance with VA's duty to assist.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination). 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of her service-
connected postoperative lateral meniscus 
tear of the right knee causing limitation 
of flexion, limitation of extension, and 
instability.  The examination should 
include X-rays and a complete test of the 
range of motion of the right knee, 
documented in degrees.  The examiner 
should also answer the following 
questions: 

(a) whether the right knee exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); 

(b) whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and 

(c) to what degree, if any, the veteran 
experiences recurrent subluxation or 
lateral instability of right knee.  

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the veteran's 
satisfaction, send her and her 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


